Citation Nr: 1646889	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-24 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than September 13, 2007 for the award of service connection for posttraumatic stress disorder (PTSD) and recharacterization of the Veteran's service connected psychiatric disability accordingly.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1976 to August 1979 from May 1984 to June 1984, and March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California in which the RO, inter alia, determined that the evaluation of adjustment disorder with mixed anxiety and depression, which was currently rated 10 percent disabling, was more approximately evaluated as PTSD, and increased the disability rating from 10 percent to 50 percent effective September 13, 2007.  The decision essentially granted service connection for PTSD and recharacterized the Veteran's service-connected psychiatric disability accordingly.  The effective date of the grant of service connection for PTSD and recharacterization of the psychiatric disability was September 13, 2007, the date of a statement in support of claim (VA Form 21-4138) in which the Veteran indicated he was claiming service connection for PTSD.

In August 2009, the Veteran filed a notice of disagreement (NOD) in which he referenced the issues of "Post traumatic stress disorder, currently evaluated at 50 percent (Earlier effective date of April 2004)."  An April 2010 rating decision and statement of the case (SOC) increased the evaluation of PTSD 70 percent effective September 13, 2007 and denied what it characterized as an earlier effective date for a 50 percent rating for PTSD. 

In his June 2010 substantive appeal, the Veteran elaborated that his contention was that the proper effective date for the grant of service connection for PTSD should be in April 2004, the date that he was misdiagnosed with adjustment disorder but should have been diagnosed with PTSD; and not September 13, 2007, the date that he submitted evidence showing "a more correct diagnosis of PTSD."  Although the issue of an increased rating for his psychiatric disability has been discussed, Veteran has indicated that he desires only to appeal the effective date of entitlement to PTSD.  As such, the Board finds that the Veteran has expressed satisfaction with the 70 percent rating and is not presumed to be seeking the maximum possible evaluation.  The issue of entitlement to an increased rating for PTSD during the various stages of the appeal period thus is not on appeal and will not be addressed herein.  AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).


FINDINGS OF FACT

1.  The Veteran's original compensation claim was filed in April 2004, within a year of separation from service.

2.  Although the Veteran's original compensation claim specifically referenced "depression," given that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim, the claim should be construed as including PTSD.

3.  There is a medical opinion, supported by the evidence of record, indicating that the Veteran had PTSD at the time he filed his original compensation claim.


CONCLUSION OF LAW

The criteria for an effective date of March 19, 2004, the day after separation from service, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting the earliest effective date allowable under the law, the day following separation from service, further discussion of the VCAA is unnecessary.

This matter stems from the Veteran's timely appeal from the effective date assigned in connection with the grant of service connection for PTSD and recharacterization of the psychiatric disability for which the Veteran is in receipt of service connection from adjustment disorder with mixed anxiety and depression to PTSD.  The issue of entitlement to an earlier effective date for the grant of service connection for PTSD is therefore properly before the Board.  Ingram v. Nicholson, 21 Vet. App. 232, 240-41 (2007) (a direct appeal of an effective date decision is an appropriate procedure for asserting entitlement to an earlier effective date based on a prior pending claim).  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date).

The Veteran essentially argues that the effective date of the grant of service connection for PTSD should be based on the date of his original compensation claim, filed in April 2004, within a year of separation from service.  For the following reasons, the Board agrees.

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is generally the day following separation from service if the claim for compensation was received within one year of separation from service.  See 38 U.S.C.A. § 5110(b)(1); see also 38 C.F.R. § 3.400(b)(2)(i) (the effective date for a claim for disability compensation filed within a year of separation is the day after separation from service or the date entitlement arose, whichever is later).

The Veteran did not specifically reference PTSD in his April 2004 original compensation claim.  In that document, he referenced only depression.  Significantly, however, the Court has held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness, and what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.

Following the filing of the this claim, and finding no evidence of major depressive disorder or other evidence of record sufficient to support a grant of service connection, the RO denied the Veteran's claim in a February 2005 rating decision.  Thereafter, the Veteran submitted a June 2005 NOD.  In a July 2005 rating decision, the RO awarded service connection for adjustment disorder with mixed anxiety and depression with an evaluation of 10 percent effective March 19, 2004.  The effective date was the day following separation from service.

Significantly, however, the only VA examination conducted regarding the Veteran's claimed psychiatric disorder was the November 2004 VA examination "For mental disorders (except PTSD and Eating Disorders)."  Even more significantly, the psychologist who conducted that examination wrote, "His sleep disturbances and daytime intrusive thoughts and depressed mood are consistent with post-traumatic stress disorder (not the focus of this examination)."  Given this reference to PTSD on an examination specifically designed to address psychiatric disorders other than PTSD, the Board finds that under the reasoning of Clemons, the issue of entitlement to service connection for PTSD was raised.  Neither the RO's February 2005 denial of service connection for depression nor its July 2005 grant of service connection for adjustment disorder with mixed anxiety and depression either explicitly or implicitly indicated that a claim for service connection for PTSD was denied.  Adams v. Shinseki, 568 F.3d 956, 960-61 (Fed. Cir. 2009) (claims for benefits remain pending until they are finally adjudicated; in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  Id. at 961.  The implicit denial rule applies when the VA's decision provides a veteran with reasonable notice that his claim for benefits was denied.  Id. at 964.  Here, the February 2005 and July 2005 decisions did not provide the Veteran with such reasonable notice; the claim for service connection for PTSD thus remained pending until it was granted in July 2009.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009) (a claim remains alive "'until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability.'" (quoting Williams v. Peake, 521 F.3d 1348, 1350 (Fed. Cir. 2008)).

The date of the claim for service connection for PTSD that was granted in July 2009 was thus April 2004.  The only remaining question is whether the Veteran actually had PTSD on that date such that entitlement did not arise until after the date of claim.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (the effective date for a claim for disability compensation filed within a year of separation from service is the day after separation or the date entitlement arose, whichever is later).  Given that the disability in question is PTSD, medical evidence of the disorder is required.  Cf. Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) (finding that just as service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), in order to determine the 'date entitlement arose' within the meaning of 38 C.F.R. § 3.156(c), it is necessary to look at 38 C.F.R. § 3.304(f); entitlement cannot arise on a date for which there is no medical diagnosis of a veteran's PTSD).  However, the Court has held that in determining the date entitlement arose, when an original claim for benefits is pending, the Board must determine when a claimant's disability manifested itself under all the "'facts found'" and "the date on which the evidence is submitted is
irrelevant." McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  In other words, a subsequent medical opinion indicating PTSD existed at the time of the claim may support an effective date prior to the date of the statement.  Id.  Here, there is such a medical opinion.  A December 2009 private psychiatric evaluation by psychologists Dr. C.V. and Dr. H.J.V., provides an Axis I diagnosis of PTSD, delayed, chronic and major depressive disorder, recurrent, chronic, severe, and concluded that "it is more likely than not that [the Veteran's] diagnosis of adjustment disorder with mixed anxiety and depressed mood (on the November 2004 VA examination) was secondary to an already existing condition of PTSD."  This conclusion is supported by the statement of the November 2004 VA examiner that the Veteran's symptoms were consistent with PTSD, which was not the subject of the examination.  There is no contrary opinion in the evidence of record.

As the Veteran filed a claim for service connection that has been construed to include PTSD within a year of separation from service and there is medical evidence he had PTSD on that date, he is entitled to an effective date of March 19, 2004, the day after separation from service, for the grant of service connection for PTSD.

Although the Veteran's appeal arose in the context of the 50 percent rating assigned when the service connection for PTSD was granted and the psychiatric disability for which he is service connected was recharacterized accordingly, the decision herein does not address the initial rating to be assigned for the Veteran's service connected PTSD with adjustment disorder with mixed anxiety and depression when this decision is implemented.  That determination will be made by the RO in implementing the Board's decision, and considering whether the initial rating assigned for the disability then characterized as adjustment disorder with mixed anxiety and depression accounted for all of the symptoms of each of the Veteran's psychiatric disorders, including PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).  In doing so, the RO may request a medical opinion on this question. Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (VA may obtain a retrospective medical opinion with regard to the nature or level of disability in the past in accordance with its duty to assist).

ORDER

Entitlement to an effective date of March 19, 2004, the day after separation from service, for the award of service connection for PTSD and recharacterization of the Veteran's service connected psychiatric disability accordingly, is granted, subject to controlling regulations governing the payment of monetary awards.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


